DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Markus Hauschild on 04/1/2021.

The application has been amended as follows: 
		
(Currently Amended) The input device of claim 22, wherein when the exciting of the elastic buckling element at the vibratory frequency is the elastic buckling element does not buckle.


(Currently Amended) The input device of claim 23, wherein when the exciting of the elastic buckling element at the vibratory frequency is , the elastic buckling element creates 





Allowable Subject Matter
Claims 21-36 (renumbered claims 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references found used singularly or in combination teach or fairly suggest an input device and a processing system coupled with the input device comprising an elastic buckling element coupled to a spring element, the elastic buckling element configured to buckle upon application of a buckling actuator force; a force-generating loading actuator coupled to the spring element, the force-generating loading actuator configured to, upon receiving a command signal from a processing system, store energy in the spring element; and a force-generating buckling actuator coupled to the elastic buckling element, wherein the force-generating buckling actuator is claim 21; and wherein the processing system coupled with the input device comprising a sensor module configured to: obtain, from a plurality of force sensor electrodes of the input device, a plurality of resulting signals; a sensor module, the sensor module configured to: obtain, from a plurality of force sensor electrodes of the input device, a plurality of resulting signals; and a determination module, the determination module configured to: determine, using the plurality of resulting signals, force information regarding a first input force applied to an input surface, load, using a force-generating loading actuator and in response to a command signal generated by the processing system based on the force information, first energy in a spring element coupled to an elastic buckling element, wherein the spring element applies a compression force to the elastic buckling element based at least part on the first energy in the spring element, and generate, using a force-generating buckling actuator and in response to the force information, a haptic event by applying a buckling actuator force to the elastic buckling element to trigger the haptic event as recited in claims 30, and similarly in claim 36.  Claims 22-29 and 31-35 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SAIF et al. (US5,862,003) discloses a drive actuator (46) for loading a force to flexible beams (42, 44) to cause stage (40) to be moved (column 5, lines 43-column 6, line 9).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625